DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 08/19/2021.
Status of Claims
2.	Claims 2-21 are pending.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-6 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bellingham (USPPGPub N 20180349368, referred to as Bellingham).
Regarding claims 2 and 12:
A method for providing a narrative based media content, the method comprising: 
narratives relating to a plurality of interrelated series, each series comprising a plurality of sequential episodes, (Bellingham, Figs. 2-3), wherein each narrative identifies an order of providing the interrelated series that is different from the sequential order of the series and traverses at least a portion of an episode of a first series of the plurality of interrelated series and a portion of an episode of a second series of the plurality of interrelated series, (Bellingham, a viewer of a particular episode may interact to pause playback and view a map of the relevant scene sites, see what other features a particular actor in a current scene is in, [0021]; downloading of enhanced metadata, a viewer may be allowed to search a data service for enhanced metadata related to some subset of the data service's overall available content. For example, a viewer may indicate a particular series, and search for episodes, scenes, cuts and/or events (e.g., within a cut) in which character X of that series participates in a swordfight, [0022]); 
generating for display a narrative selection interface by: 
Bellingham teaches generating for display an identifier for each of the episodes of each of the plurality of interrelated series, (Bellingham, Figs. 2 and 3); 
Bellingham teaches identifying a first set of the episodes of the plurality of interrelated series that are traversed by a first narrative of the at least two narratives, (Bellingham, a viewer may indicate a particular series, 
Bellingham teaches graphically modifying identifiers of the first set of the plurality of episodes to indicate relevance to the first narrative, (Bellingham, allows the user to navigate into an enhanced metadata graph 262, and navigate within that enhanced metadata graph 262; the same event node may be tied (via edge reference data) to multiple cut nodes, e.g., the cut 2 node 342 and the cut 3 node 343 are each linked to event 1 node E1; (this is another reason a graph may be more advantageous than a hierarchy). Alternatively, an event node (e.g., E4) may be a parent node to multiple cut nodes (e.g., C4 and C5), and, for example, an event node may be a direct child of a scene node (e.g., event 4 node E4 is a child of scene 3 node 340). For example, a single event such as a dialog between characters may be made up of one cut that shows one character and another cut that shows the other character, along with possibly yet another cut that shows both characters, [0047]-[0050], Fig. 3)
Bellingham teaches identifying a second set of the episodes of the plurality of interrelated series that are traversed by a second narrative of the at least two narrative, (Bellingham, Fig. 3/scene3/E4 and C4 and C5); 
narrative to indicate relevance to the second narrative, (Bellingham, if the episode tells a story that takes place in a fictional world, scene 1 may be in one kingdom, cut 3 of scene 1 may be in a palace, with events such as a character entrance (event 1), an argument between characters (event 2) and a fight (event 3) being represented by separate nodes within that cut, [0051], Fig. 3, ); 3
Bellingham teaches generating for display a first narrative identifier, (Bellingham, the identifiers are marked in the circles, Figs. 2 and 3); and 
Bellingham teaches generating for display a second narrative identifier, (Bellingham, the identifiers are marked in the circles, Figs. 2 and 3); 
Bellingham teaches in response to receiving a selection of the first narrative identifier from the user, providing interrelated series to a user device in the order specified by the first narrative, (Bellingham, cut node 440 including event nodes 442 and 443 as two of its children via edge data that identifies those event nodes, [0054]-[0055], Fig. 4); and 
Bellingham teaches in response to receiving a selection of the second narrative identifier from the user, providing the interrelated series to the user device in the order specified by the second narrative, (Bellingham,  Consider contemporary searches for content are generally limited to searching by titles, actors, genre and other very-high level information. For 
Regarding claims 3 and 13:
Bellingham teaches the method of claim 2, further comprising: 
Bellingham teaches generating for display an identifier of a movie that is traversed by the first storyline narrative, (Bellingham, the cut 2 node 342 and the cut 3 node 343 are each linked to event 1 node E1, but cut 2 traverses event 2, [0050]); and 
Bellingham teaches graphically modifying the identifier of the movie to indicate relevance to the first storyline narrative, (Bellingham, the enhanced metadata comprises nodes used to build part of a relationship graph, abstract wherein the enhanced metadata stream is shown as being sent to an enhanced metadata buffer 888 where it is processed via enhanced metadata graph processing 890 into the client graph 892, Fig. 8/item 892, [0037, [0087]).
Regarding claims 4 and 14:
The method of claim 2, further compromising: 
Bellingham teaches retrieving a first narrative metadata, (Bellingham, a video may have data corresponding thereto maintained as an enhanced, 
Bellingham teaches retrieving a second narrative metadata, (Bellingham, a video may have data corresponding thereto maintained as an enhanced, interactive metadata graph node set, with any portion of the video typically having a corresponding associated enhanced metadata graph node subset, which may further have links (via node edges) to related data, [0019], Fig. 2/item series Z); 
for each particular episode of the plurality of interrelated series: 
Bellingham teaches retrieving particular metadata associated with that particular episode, (Bellingham, Fig. 2/ item 237, 242); and 
Bellingham teaches in response to determining that the particular metadata matches the first narrative metadata, including the particular episode into the first set of the episodes, (Bellingham, the graph allows relationships between different environments, wherein viewers can see events by following links, even if the event is cut from the final version. The graph allows for rich searches. Summary of episode(s) may be put together for viewers by automatically generating relevant content based upon one or more selection criteria/ enhanced metadata that corresponds to the portion of the video, [0104], [0022]); 
narrative metadata, including the particular episode into the second set of the episodes, (Bellingham, a viewer may be allowed to search a data service for enhanced metadata related to particular series, and search for episodes matching to the metadata, [0104], [0022]).
Regarding claims 5 and 15:
Bellingham teaches the method of claim 4, wherein: the first narrative metadata comprises at least one of character metadata, title metadata, or chronology metadata, (Bellingham, metadata related to characters, events, maps, folklore, [0021]-[0022], Fig. 4); and 
Bellingham teaches the second narrative metadata comprises at least one of character metadata, title metadata, or chronology metadata, (Bellingham, metadata related to characters, events, maps, folklore, [0021]-[0022], Fig. 4).
Regarding claims 6 and 16:
Bellingham teaches the method of claim 2, wherein generating for display a storyline narrative selection interface comprises: generating for display an identifier for each of the episodes of each of the plurality of interrelated series by: generating for display a geometric shape for each of the episodes of each of the plurality of interrelated series; and generating for display visual connectors that connect the geometric shapes based on the sequential order of the series, (Bellingham, Fig. 2).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bellingham (USPPGPub N 20180349368, referred to as Bellingham), and further in view of Weisman (USPPGPub N 20120322041, referred to as Weisman).
Regarding claims 7 and 17:
Bellingham does not teach the method of claim 6, wherein generating for display a storyline selection interface further comprises: modifying the geometric shape of identifiers of episodes from the first set to include a first color; and modifying the geometric shape of identifiers of episodes from the second set to include a second color different form the first color. However, Weisman teaches the segments selected during customization are placed around episode map, see Fig. 12. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Weisman with the teaching of different shapes and colors into the invention of Bellingham for the purpose of making visual map for episodes.
Regarding claims 8, 9, 17 and 18:
.
Allowable Subject Matter
5.	Claims 10, 11, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 08/19/2021related to claims 1-51 have been fully considered but they are not persuasive.
In reference to Applicant's argument: 
“Bellingham does not disclose "two narratives relating to a plurality of interrelated series”
Examiner’s response:
Examiner respectfully disagrees. Bellingham teaches in Figs. 2-3, for example, different seasons.
In reference to Applicant's argument:

Examiner’s response:
Examiner respectfully disagrees. Bellingham teaches in Figs. 2-3, shows that two or more series provide different seasons and a plurality of seasons provide different episodes, [0045] wherein the plurality of the series are related to the same character, [0022].
In reference to Applicant's argument: 
“At best, Bellingham's links to, e.g., "a character's swordfight events" do not teach a narrative.”
Examiner’s response:
According to Merriam-dictionary, the definition of narrative is “something that is narrated: story, account” or “series of events that reflects and promotes a particular point of view or set of values” In light of the definition, narrative is series, seasons, episodes, 3-part movies all of each of them are interrelated. Therefore, a viewer may indicate a particular series, and search for episodes, scenes, cuts and/or events (e.g., within a cut) in which character X of that series participates in a swordfight the viewer may obtain a compilation of that character's swordfight events, such as relevant video portions individually selectable via an interactive list, [0022], this means that series with the same character are related.
In reference to Applicant's argument:

Examiner’s response:
Examiner respectfully disagrees. Since the applicant does not provide specific definition of “graphically modifying identifiers” in light of the broadest reasonable interpretation, the portion of Bellingham for rejection of “graphically modifying identifiers” is correct. Bellingham teaches that the user navigate into an enhanced metadata graph 262 and can reconfigures the graph: “replace less currently relevant enhanced metadata with more currently relevant enhanced metadata”, [0087], Fig. 8 and “Over time the data service 110 can add, remove or change such references as desired, e.g., to link in new relationships based upon user feedback and/or as new nodes and/or graph node”, [0037].
In conclusion, Bellingham teaches all limitations in claims 2-6 and 12-16. If applicant cooperates the objected claims into the independent claims, the application would be allowable.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 30, 2021